Citation Nr: 1229893	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, status post right pubic ramus fracture, to include residual tendonitis of the adductor magnus tendon and degenerative change in the pubic symphasis joint.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Portland, Oregon.  A written transcript of this hearing was prepared and incorporated into the evidence of record. 

This matter was previously remanded by the Board for further development in September 2011.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as certain actions requested in the September 2011 Board REMAND has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

At the June 2011 hearing, the Veteran asserted that she is entitled to a higher rating for her service-connected residual tendonitis of the adductor magnus tendon and degenerative change in the pubic symphysis joint, status post right pubic ramus fracture, due to the extent of the pain she experiences as a result of this disability and the limitations it places on her activities, including her ability to interact with her children.  Specifically, the Veteran contends that the VA has not considered her decision to avoid any future pregnancies because of the extent of the limitations she experiences when pregnant, namely, that she is either bedridden or in a wheelchair.  

As a result, in September 2011, the Board remanded this matter for a new VA examination to assess the current severity of her condition.  Furthermore, the Board stated that given the severity of her condition during her second pregnancy, clarification was needed on whether the pelvic pain suffered during her pregnancy was a result of her service-connected residual tendonitis, status post right pubic ramus fracture with history of possible degenerative changes at the symphsis pubis.   Consideration as to whether an extraschedular rating was warranted for that period of time was also necessary.  Therefore, the Board also requested medical treatment records during the period of the Veteran's pregnancy (from 2008 to 2009) from her obstetrician should be obtained and associated with the claims file in order to determine whether she was prescribed bed rest, a wheelchair, or any other assistive device due to the service-connected right hip disability.

Pursuant to the September 2011 REMAND, the Veteran was afforded a new VA examination in October 2011 where the examiner determined, "[t]he symptoms were consistent with an increased in her pre-pregnancy symptoms.  This is not a typical pain of pregnancy.  It is therefore most likely that the pelvic pain [suffered] during the Veteran's pregnancy in 2008-2009 was a result of her service-connected residual tendonitis." 

A November 2008 VA treatment record obtained by the RO indicated the Veteran was referred to a physical therapy consult by her obstetrician.  She was seven and a half months pregnant and not on bed rest.  She was issued a front wheel walker.  However, records pertaining to the Veteran's pregnancy from her obstetrician have not been associated with the claims file.  

Based on the Veteran's lay testimony that she was either on bed rest or wheelchair bound during her pregnancy from 2008 to 2009, the lack of medical records from her obstetrician pertaining to her pregnancy, and the October 2011 VA examiner's determination that her hip pain were the result of her service connected condition, the Board finds these records must be obtained and associated with the claims file.  The Board notes that the RO obtained VA records; however, these records were not from the Veteran's obstetrician or the obstetric clinic.  Therefore, this appeal must be remanded again for further development and afford the Veteran every consideration with respect to the present appeal.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1. All records from the Veteran's obstetrician should be obtained pertaining to the Veteran's pregnancy in 2008 and delivery in 2009.  In this regard, obtain all obstetrics records from January 2008 to February 2009.  If these are private records, proper authorization should be obtained.  These records are needed to determine whether the Veteran was placed on bedrest, was wheelchair bound, etc, due to the service-connected right hip disability.  If such is the case, consideration of 38 C.F.R. § 3.321 is raised.  

All efforts to obtain the above records should be documented in the claims file and if records are not able to be obtained, the Veteran should be notified of this and given an opportunity to submit the records.

2. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested records to ensure that it is in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated, taking into consideration whether at least for the period of the Veteran's pregnancy whether consideration of 38 C.F.R. § 3.321 is warranted.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


